                         Case 8:19-bk-10832-CED   Doc 137-1       Filed 10/26/20     Page 1 of 4
                                                                    Statement Ending 09/30/2020
                                                                  MONUMENT BREWING LLC                     Page 1 of 4
                                                                  Account Number: XXXXXXXX0901
    10824 N. Dale Mabry Highway, Tampa, FL 33618
    RETURN SERVICE REQUESTED                                        Managing Your Accounts
                                                                                         1314 Oakfield Drive
                                                                         Address
                                                                                         Brandon, FL 33511
    MONUMENT BREWING LLC                                                 Telephone       (813) 864-0929
    DBA FOUR STACKS BREWING
    5469 N US HIGHWAY 41                                                 Website         www.firstcitrus.com
    APOLLO BEACH FL 33572-3505




 Summary of Accounts
 Account Type                                                     Account Number                     Ending Balance
 SMALL BUSINESS                                                    XXXXXXXX0901                             $317.19


SMALL BUSINESS-XXXXXXXX0901
Account Summary
Date              Description                          Amount
09/01/2020        Beginning Balance                   $8,604.80
                  0 Credit(s) This Period                 $0.00
                  4 Debit(s) This Period              $8,287.61
09/30/2020        Ending Balance                        $317.19
                  Service Charges                        $14.00

Electronic Debits
Date             Description                                                                                    Amount
09/02/2020       HSWASSOCIATES-BA WEB PMTS DMTZ96                                                              $6,183.57
09/11/2020       POS Purchase FL BRANDON TRES AMIGOS CAN SEQ# 091091 0549                                         $90.04
                                                                                            2 item(s) totaling $6,273.61


     Equal Housing Lender, Member FDIC.                                                firstcitrus.com



       81808FEBDF3C9F418FEC668603C765BD                  20200930           Checking Account Statements
MONUMENT BREWING LLC                      XXXXXXXX0901             Statement Ending 09/30/2020                    Page 2 of 4
                   Case 8:19-bk-10832-CED             Doc 137-1       Filed 10/26/20       Page 2 of 4



        THIS IS PROVIDED TO HELP YOU BALANCE YOUR                             CHECKS OUTSTANDING
                        STATEMENT                                            NO.             AMOUNT

        YOUR BALANCE             $____________________
        SHOWN ON THIS
        STATEMENT

        ADD + (IF ANY)           $____________________
        DEPOSITS NOT
        SHOWN ON THIS
        STATEMENT

        TOTAL                    $____________________

        SUBTRACT – (IF ANY)      $____________________
        CHECKS OUTSTANDING

        BALANCE                  $____________________                      TOTAL

            SHOULD AGREE WITH YOUR CHECKBOOK
                        BALANCE


                           IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR STATEMENTS

You must examine your statement with "reasonable promptness" which is 30 days from when this statement is first sent or
made available to you. If you find (or reasonably should have found) any unauthorized signatures, alterations, incorrect
payment amounts or missing or incorrectly credited deposits, you must promptly notify us of the relevant facts. If you fail
to do so, you will have to bear the loss yourself unless you prove that we did not pay the item in good faith. The loss could
be not only with respect to items on this statement but other items with unauthorized signatures or alterations by the same
wrongdoer. You further agree that if you fail to report any errors as outlined above or any other errors in your account
within 60 days of when we first send or make the statement available, you cannot assert a claim against us on any items in
that statement and the loss will be entirely yours. This 60-day limitation is without regard to whether we used good faith.
This limitation is in addition to that contained above. Refer to the "Terms and Conditions" provided when you opened your
account for further detail. A copy of our current “Terms and Conditions” may be requested at any of our branches.

Call us at one of the phone numbers below or write us at the following address as soon as you can if you think your statement
is wrong or if you need more information about a transaction or transfer on the statement. Please tell us your name and
account number, describe the error, transfer or transaction (date, place/type, dollar amount of suspected error) you are
unsure about and explain as clearly as you can why you believe it is an error or why you need more information. If you tell
us orally, we may require that you send us your complaint or question in writing within 10 business days. Write us at:

                                                   First Citrus Bank
                                                Post Office Box 273811
                                              Tampa, Florida 33688-3811

                   Carrollwood (813) 926-2848 ● Citrus Park (813) 926-5588 ● Brandon (813) 864-0929
                                South Tampa (813) 287-0992 ● Kennedy (813) 422-6625




       81808FEBDF3C9F418FEC668603C765BD                       20200930            Checking Account Statements
MONUMENT BREWING LLC                    XXXXXXXX0901             Statement Ending 09/30/2020                      Page 3 of 4
                   Case 8:19-bk-10832-CED            Doc 137-1     Filed 10/26/20         Page 3 of 4

SMALL BUSINESS-XXXXXXXX0901                               (continued)

Other Debits
Date           Description                                                                                            Amount
09/10/2020     MISCELLANEOUS DEBIT                                                                                   $2,000.00
09/30/2020     SERVICE CHARGE                                                                                           $14.00
                                                                                                  2 item(s) totaling $2,014.00

Daily Balances
Date                        Amount      Date                           Amount
09/02/2020                  $2,421.23   09/11/2020                      $331.19
09/10/2020                    $421.23   09/30/2020                      $317.19


Service Charge Summary
   Description                                                                                                  Amount
   TOTAL CHARGE FOR Maintenance Fee:                                                                               $14.00
   Total Service Charge                                                                                            $14.00




       81808FEBDF3C9F418FEC668603C765BD                   20200930                Checking Account Statements
MONUMENT BREWING LLC            XXXXXXXX0901         Statement Ending 09/30/2020                 Page 4 of 4
              Case 8:19-bk-10832-CED     Doc 137-1     Filed 10/26/20       Page 4 of 4

                                                                                   16680901




 #0000      09/10/2020      $2,000.00




     81808FEBDF3C9F418FEC668603C765BD          20200930            Checking Account Statements
